 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 1 of 16



                                                                                       94- EF1LED IN OFFIC
                                                                                                           E
                                                                                                           RT
                                                                                     CLERK OF SUPERIOR COU
                                                                                      LANIER COUNTY. GEORG I A
                                                                                         CE18219
                                                                                      DEC     '1 11, 2018 10:47 PM
                                           T OF LAMER COUNTY
                      IN THE SUPERIOR COUR                                                    A    (4
                                 STATE OF GEORGIA                                                   :;nl,rroimry G.t.wsto




                     ,
WILLIAM RICHARDSON                                     *
             AN D ON  BEHALF OF
INDIVIDUALLY                                           *
                   ON AS HIS LEGAL
SEANESEE RICHARDS                                       *       CIVIL ACTION FILE NO
                                                                                               :
                   NT, and
GUARDIAN AND PARE                                       *
               RD SO N,
SEANESEE RICHA                                          *
                                                        *
          Plaintiff                                     *
                                                        *
VS.                                                     *

                                             *                     JURY DEMANDED
     T CH RY SL  ER  AU TO MOBILES (FCA) US, *
 FIA
                          LER AG,
 LLC, DA!MLERCFIRVS                          *
    RY  SL ER , LL C, CH RY SLER GROUP. LLC,
 CH
                          ON, and JOHN DOE, *
 KIMBERLY RICHARDS
                                                            *
           Defendants.


                                                                   GES
                                    COMPLAINT FOR DAMA



                                                                                              time of the
                                   ffs, SEANESEE RIC            HARDSON, a minor at the
            COMES NOW your Plainti
                                                                          h limited metal capacity, by
                             and curren     tly an incompetent major wit
  incident made issue herein
                                                                           RICHARDSON, and
                               an, parent    and next friend, WILLIAM
  and through his legal guardi
                                                                           EE RICHARDSON, a minor
                         individual           ly and as Parent of SEANES
      WILLIAM RICHARDSON
                                                                               ent major with limited
                                     de issue herein and currently an incompet
      at the time of the incident ma
                                                                                 laint for Damages
                                    h undersigned   counsel, and files this Comp
      metal capacity, by and throug
                                                                                     formerly
                                  RYSLER AUTO          MOBILES (FCA) US, LLC,
      against Defendants, FIAT CH
                                                                                    LERCHRYSLER AG
                           formerly CHRY              SLER, LLC, formerly DAIM
      CHRYSLER GROUP, LLC,
                                                                   to the Court as follows:
                                     SON. Plaintiff would show
       and KIMBERLY RICHARD

                                                    Page 1 of 16
  Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 2 of 16




                                              PARTIES



                                                                                     incident made
                                              ON, was a minor at the time of the
       Plaintiff, SEANESEE RICHARDS
                                                                                 city due to the
                                     mpetent major with limited metal capa
issue herein and is currently an inco
                                                                            8. He is the son of
                                        ed eighteen (18) years of age in 201
incident made issue herein who turn
                                                                                             d, Georgia.
                           RDSON and                  is a citizen and resident of Lakelan
WILLIAM and KIMBERLY RICHA


                                                                                          eland,
                                                 , is a major citizen and resident of Lak
        Plaintiff, WILLIAM RICHARDSON
                                                                                RICHARDSON.
                                        rdian and next friend of SEANESEE
 Georgia, and is the parent, legal gua


                                                                                        erly CHRYSLER
                                                TOMOBILES (FCA) US, LLC, form
         Defendants, FIAT CHRYSLEE. AU
                                                                                RYSLER AG (hereafter
                                          R, LLC, formerly D AIM LERCH
 GROUP, LLC, formerly CHRYSLE
                                                                                office and principal place
                                         ility corporation with its cdrporate
  collectively "FCA") is a limited liab
                                                                                   es of Georgia, and can
                                           is currently doing business in the Stat
  of business in Auburn Hills, Ml. FCA
                                                                                        y, 112 North Main
                                        regi  stered agent, The Corporation Compan
  be served with process by serving its

  Street, Cummings, GA 30040.


                                                                                            t of Lakeland,
                                                   SON, is a major citizen and residen
           Defendant, KIMBERL\ RICHARD
                                                                                            ef, uninsured/
                                   insurance         and, under information and beli
   Georgia, who has both liability
                                                                                     Automobile Insurance
                                             rance through State Farm Mutual
   underinsured motorist coverage insu
                                                                                   ed with process through
                                            coverage in this matter, can be serv
    Company, which should provide her
                                6 Street, Lakeland, GA 31635.
    her home address at 74 South 1


                                                                                            avan made issue
                                                   turer of the 2006 Dodge Grand Car
            Defendant, John Doe, the manufac

                                                   Page 2 of 16
  Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 3 of 16




                                                                     ed in paragraph 3,      who is currently
           an ent ity unk now n to Plaintiff under a name not includ
herein, is
                                 Georgia.
doing business in the State of
                                                                        E
                                     JURISDICTION & VENU



                                                                                     and proximate result of
                                      s sustain     ed by Plaintiffs as the direct
         This Complaint is for damage
                                                                               6" Street,   Lakeland, Georgia,
                               about December       12, 2016, on 74 South
 injuries which occurred on or
                                                                                        unty of Lanier, State
                            ue are proper as Pla      intiffs are residents of the Co
 31635. Jurisdiction and ven
                                                                                               unty of Lanier,
                           KIMBERLY RICHARD                       SON is a resident of the Co
 of Georgia, and Defendant
                                                                                          and a substa    ntial
                             dants FCA do busine              ss in the State of Georgia,
  State of Georgia, and Defen
                                                                                                urred in Lanier
                              ing rise to the damages             sustained by Plaintiffs occ
  alleged act or omission giv

  County, Georgia.
                                        STATEMENT OF FACTS

                                                        7.

                                                                          ed on or abo          ut December 12,
                                       out     of an incident which occurr
           This cause of action arises
                                                                      at approximately 6:30 p.m.
                       6' Street,   Lakeland, Georgia, 31635,
    2016 on 74 South
                                                         S.
                                                                                     h his mother. Defendant
                                    HARD             SON, was at his home wit
            Plaintiff, SEANESEE RIC
                                                                                        attempt to change the
                        N, and was                   in the process of making an
     KIMBERLY RICHARDSO
                                                                                                                  ).
                                                              nd Carav           an (hereinafter "the Vehicle"
                                  his parents' 2006 Dodge Gra
     passenger front flat tire on
                                                                        e.
                                     ide the RICHARDSON hom
     The Vehicle was located bes
                                                             9.
                                                                                               nufactured by FCA
                                           the 2006 Do            dge Grand Caravan was ma
              Upon information and belief,

                                      first sold.
      and was new property when



                                                       Page 3 of 16
  Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 4 of 16




                                                     10.                  1



                                                                                     Dodge Grand Caravan
       Due to the flat tire, SEANESEE
                                             RICHARDSON had tojack up the
                                                                                    icle to retrieve the spare
                                      e was not enough space under the Veh
near the passenger front tire, as ther
                                                                                   tires closer to the front of
                                          usly located between the front two
tire that was awkwardly and dangero
                                                                          side of the           vehicle after
                           RD               SON was located on the driver
the vehicle. KIMBERLY RICHA
                                                                                       passenger side of the
                                            RICHARDSON reached under the
lowering the spare tire. SEANESEE
                                         e tire.
jacked up Vehicle to reach the spar


                                                                                              from under the
                                           le        he was trying to grab the spare tire
         Suddenly and without warning, whi
                                                                                 off of the jack and onto
                                         and the majority of its weight fell
 middle of the vehicle, the Vehicle
                                                                                    onged time.
                                          enting him frorn breathing for a prol
 SEANESEE RICHARDSON, prev
                                                           I-.



                                                                                            NESEE
                                                   the Vehicle was removed off of SEA
          Once emergency services arrived,
                                                                                   it was determined that he
                                            rted for medical treatment, where
  RICHARDSON and he was transpo
                                                                                    ry that has left him
                                           , namely a severe anoxic. brain inju
  suffered severe debilitating injuries
                                                                                     s. This incident and
                                           ly limited motor and verbal function
   permanently disabled with extreme
                                                                                      negligence of the
                                           e directly and proximately due to the
   resulting damages and injuries wer
                                                                                      ' negligence caused the
                                              ry of product liability. Defendants
   Defendants, including under the theo

   damages and injuries to Plaintiff.
                                                            13.

                                                                                                otherwise of
                                                       corporate, associate, individual, or
            The true name and capacity, whether
                                                                                     unknown to
                                            included in the FCA Defendants) is
    Defendant Doe, (hereinafter to he
                                                                                                  herein as a
                                          ant by ficti      tious name. Defendant designated
    Plaintiff. Plaintiff sues said Defend
                                                                                                    in referred to
                                        some manner              for the events and happenings here
     John Doe is legally responsible in

                                                      Page 4 of 16
  Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 5 of 16




                                                                                ude under theories of
                                proxim      ately thereby to Plaintiffs, to incl
and caused injuries and damages
                                                                          outlined in Plaintiffs'
                                  /or strict liability, or as otherwise
negligence; product liability; and
                                                                                           action that he
                             has received          such notice of the institution of the
Complaint. The DOE Defendant
                                                                                           is on notice,
                                  ning defense on     the merits. The DOE Defendant
will not be prejudiced in maintai
                                                                                              the action
                                   except that but      for a mistake as to the real party,
and/or should have been on notice,
                                                                    ef, Defendant Doe is a citizen
                                     him. Upon information Sand heli
 would have been brought against

 of the state of Georgia.
                                              IGENCE, WILLFUL AND
                       NEGLIGENCE, GROSS NEGL
 FIRST CAUSE OF ACTION                                DANTS
                                  -


                             N DEFECT AS TO FCA DEFEN
        WANTON CONDUCT: DESIG


                                                                       ein and re-alleged as if
                                         complaint are incorporated her
         All preceding statements of the

  expressly set forth verbatim.


                                                                                  , inspected, tested,
            all tim  es relevan t her ein , FC  A Defendants designed, selected
         At
                                                                                components, including
             equ  ipp ed, mar kete d, dist ributed and sold the Vehicle and its
  assembled,
                                                                                       t of the Vehicle
                   to, creating a des  ign  that placed the spare time toward the fron
  but not limited
                                         than. at the rear of the vehicle.
   between the two front tires, rather


                                                                                                 tion       of its
                                             Defendants        designed the Vehicle and the loca
           At all times relevant herein, FCA
                                                                                    to design, select, inspect,
                                           d Plaintiffs a dut' of reasonable care
    spare tire, and each Defendant owe
                                                                               its components, including its
                                           ribute and sell the Vehicle and
    test, assemble, equip, market, dist
                                                                             reasonable degree of occupant
                                         tion, so that, it would provide a
    spare tire and the spare tire loca
                                                                           the     need to change flat tires on
                                         seeable use of the spare tire and
     protection and safety during fore
                                         ironment of its expected use.
     the vehicle in the real world env


                                                     Page 5 of .16
      Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 6 of 16




                                                      , selected, inspected, tested, assembled,
            At all times relevant herein, as designed
                                                                                          was defective,
                                                by FCA Defendants, the Vehicle is and
    equipped, marketed, distributed and sold
                                                                                          use its spare
                                              the foreseeable users and occupants, beca
    unreasonably dangerous and unsafe for
                                                                                          ide the degree
                                                gned and constructed, and failed to prov
    tire location is and was inadequately desi
                                                                                           ble use and
                                              onable consumer would expect in foreseea
    of occupant protection and safety a reas
                                               d environment of its expected use.
    changing of the spare tire in the real worl



                                                             ts each were collectively and respectively
             At all times relevant herein, FCA Defendan
                                                                                                 the subject
                                                   ton, reckless and careless in the design of
     negligent, grossly negligence, willful, wan
                                                  owed to Plaintiffs by:
     Vehicle and breached their duties of care
                                                                   safety hierarchy procedures and
                     Failing to adopt and implement adequate

•            policies;
                                                                   mble and/ or install the Vehicle's spare
                     Failing to design, manufacture, test, asse
                                                                                                     in
                                                            ng an unreasonably dangerous location
              tire location so as to prevent it from havi
                                                          e attempting to use the spare tire:
              foreseeable use to kill or injure users whil
                                                                   mble and/ or install the Vehicle to place
              C)      Failing to design, manufacture, test, asse
                                                                                                              the
                                                               cle which is industry standard and makes
              the spare tire location at the rear of the vehi

              spare tire more easily accessible;
                                                                      design of the subject Vehicle and its
                         failing to exercise reasonable care in the

              .spare tire location;
                                                                      inspection of the subject Vehicle and its
                         failing to exercise reasonable care in the

               spare tire location;
                                                                      warnings regarding subject Vehicle and
                         failing to adopt and implement adequate

                                                       Page 6 of 16
Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 7 of 16




     its spare tire location and use;
                                                          r designs;
             failing to use alternatively known safe
                                                      n selecting the spar     e tire designs in the
             failing to place safety over profits whe

      Vehicle;
                                                                                                       that
                                                           erous spare tire location after learning
              failing to warn specifically of the dang

      this was a known danger; and
                                                            n at the trial of this matter.
              any other acts of negligence to be show
                                                  19.
                                                                                         endants'
                                                ct and proximate result of FCA Def
       At all times relevant herein, as a dire
                                                                               ous and permanent
                                      of herein, Plaintiffs have suffered seri
negligence and breaches complained
                                                                              al distress, lost past
                                     and suffering, mental anguish, emotion
injuries including excruciating pain
                                                                              ages see herein from
                                      ical expenses, disability and other dam
and future wages, past and future med

the incident on December 12,2-016.'
                                                    20,
                                                                                                   actual and
                                                     ment against FCA Defendants for all
        WHEREFORE, Plaintiffs demand judg
                                                                                             sufficient to keep
                                              as for punitive damages in an amount
 compensatory damages suffered, as well
                                                                                       ble, for all costs of
                                             ated, together with interest., if applica
 such wrongful conduct from being repe
                                                                                             or jury may deem
                                             er relief as this Honorable Court and/
 this action, and for any Qther such furth

 just and proper.
                                                                       DEFENDANTS
                                             FAILURE TO WARN AS TO FCA
    SECOND CAUSE OF ACTION               -




                                                     21.
                                                                                                     in and re-
                                                    ns of the complaint are incorporated here
          All preceding statements and allegatio

                                             .
  alleged as if expressly set forth verbatim



                                                  Page 7 of 16
  Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 8 of 16




                                                                                                Vehicle and
                                                   endant, as manufactures of the subject
       At all times relevant herein., FCA Def
                                                                                           ns of the subject
                                     to war     n of foreseeable dangerous conditio
its spare tire location, owed duties
                                      ty.
Vehicle which would impair its safe


                                                                                              that the subject
                                                   endants knew or should have known
        At all times relevant herein, FCA Def
                                                                                          falling on the user
                                      user      s to unnecessary risk of the vehicle
Vehicle's spare tire location exposed
                                                                                        ld injure or kill users.
                                    and      / or retrieve the spare tire, which cou
while attempting to foreseeably use


                                                                                             reason to believe
                                                   endants would have had and had no
        At all times relevant herein, FCA Def
                                                                                   Vehicle even stated that
                                            l danger, as the user manual of the
 that users would realize this potentia
                                                                                        situations.
                                              r to retrieve the spare tire in certain
 the Vehicle had to be jacked up in orde


                                                                                              cise reasonable
                                                     endants affirmatively failed to exer
         At all times relevant herein, FCA Def
                                                                                          gerous spare tire
                                        dan     gerous condition created by the dan
  care to inform users of the Vehicle's

  location.


                                                                                                       gers posed
                                              FCA         Defendants failure to warn of the dan
          As a direct and proximate result of
                                                                                    ches complained herein,
                                             in the subject Vehicle and the brea
   by the dangerous spare tire location
                                                                                        ting pain and suffering,
                                            permanent injuries including excrucia
   Plaintiffs have suffered serious and
                                                                                           re medical expenses,
                                       lost      past and future wages, past and futu
   mental anguish, emotional distress,
                                                                                           2016.
                                              in from the incident on December 12,
    disability and other damages see here


                                                                                                   eral and special
                                                      fs are entitled to recover for all gen
              By reason of the foregoing, Plaintif

                                                     Page 8 of 16
  Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 9 of 16




                                                                                               and grossly
                                 ct and proximate resu       lt of FCA Defendants' negligent
damages they sustained as a dire

negligent acts or omissions.


                                                                                  for all actual and
                                                  judgment against FCA Defendants
        WHEREFORE, Plaintiffs demand
                                                                                     unt sufficient to keep
                              , as wel     l as for punitive damages in an amo
compensatory damages suffered
                                                                             if applicable, for all costs of
                                g      repeated, together with interest,
 such wrongful conduct from bein
                                                                            Court and/ or jury may deem
                                   h further relief as this Honorable
 this action, and for any other suc

 just and proper.
                                                                        AS TO FCA
                                               STRICT LIABILITY IN TORT
         THIRD CAUSE OF ACTION
                                              -


                                              DEFENDANTS
                                                                                                                  -




                                                                                           d herein and re-
                                           gations      of the complaint are incorporate
         All preceding statements and alle

                                        in.
  alleged as if expressly set forth here
                                                       LS]

                                                                                                    , testing,
                                           A Defendant          s are strictly liable for designing
          At all times relevant herein, FC
                                                                     and unreasona             bly dangerous
                                     ing and/ or placing a defective
   manufacturing, distributing, sell
                                     ce.
   product into the stream of commer
                                                        3).
                                                                                                             ve
                                             subject Vehicle and        its spare tire location were defecti
           At all times relevant herein, the
                                                                                   and warnings, causing the
                                     its      design, manufacture, distribution
    and unreasonable dangerous as to
                                                                                     us for its intended use.
                                         on    that made it unreasonable dangero
    Vehicle to be in a defective conditi
                                                         32.
                                                                                          the manufacture and
                                                     Defendants all took some part in
            At all times relevant herein, FCA
                                                                              som   e point prior to the incident
                                         spare tire location to Plaintiffs at
     sale of the subject Vehicle and its


                                                      [ige 9 of 16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 10 of 16




on December 12, 2016.



                                                           cle was being used in an intended and/ or
 I        At all times relevant herein, the. subject Vehi
                                                                                                    nor
                                                ed herein occurred. Plaintiffs neither misused
foreseeable manner when the incident alleg
                                                                                                   cle was
                                               upon, information and belief, the subject Vehi
materially altered the subject Vehicle, and
                                                   that it was at the time of original purchase.
in the same or substantially similar condition



                                                            cle is and was unreasonably dangerous and
           At all times relevant herein, the subject Vehi
                                                                                                   s spare
                                                 tured and sold with an excessively dangerou
 defective because it was designed, manufac
                                                                                                       mber
                                                   foreseeable use, including the incident on Dece
 tire location that could lead to user injury in

 12, 2016.



                                                            ts were aware of feasible alternative designs
            At all times relevant herein, FCA Defendan
                                                                                                      cle
                                                   altogether the risk of injury posed by the Vehi
     which would have minimized or eliminated

     and its spare tire location



                                                            ts had a duty to warn users of the dangers
             At all times relevant herein, FCA Defendan

                                                      location and proper use of the spare tire.
     associated with the Vehicle and its spare tire



                                                             ts failed to warn of the inherent and latent
              At all times relevant herein, FCA Defendan
                                                       unsafe for its intended use.
      defects that made this product dangerous and


                                                                                                              ct
                                                              ts failed to design, test, manufacture, inspe
              At all times relevant herein, FCA Defendan
                                                         ded use.
      and/ or sell a product that was safe for its inten

                                                   Page 10 of 16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 11 of 16

                                                               II




                                                                                       ns and
         At all times relevant herein, FCA Defendants' negligence., failures, omissio
                                                                              injuries including
breaches complained herein, Plaintiffs have suffered serious and permanent
                                                                                  and future wages,
excruciating pain and suffering, mental anguish, emotional distress, lost past
                                                                                      on December
past and future medical expenses, disability and other damages from the incident

12, 2016.



                                                                                         actual and
         WHEREFORE, Plaintiffs demand judgment against FCA Defendants for all
                                                                                    sufficient to keep
compensatory damages suffered, as well as for punitive damages in an amount
                                                                                   le, for all costs of
such wrongful conduct from being repeated, together with interest, if applicab
                                                                                  or jury may deem
this action, and for any other such further relief as this Honorable Court and/

just and proper.

  FOURTH CAUSE OF ACTION               -   NEGLIGENCE AS TO KIMBERLY RECHARDSON



                                                                                        herein and re-
          All preceding statements and allegations of the complaint are incorporated

 alleged as if expressly set forth herein.
                                                                              .
                                                                    .




                                                                                                was the
          During the incident made issue herein, Defendant KIMBERLY RICHARDSON
                                                                                     ed to change the
 only parent and major present at the time SEANESEE RlCliARDSON attempt

 tire.



            During the incident made issue herein, Defendant KIMBERLY R.1CHARDSON
                                                                                      as he attempted
  negligently provided instruction and oversight to SEANESEE RICHARDSON

  to change the tire.

                                               Page ii of 16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 12 of 16




                                                           BERLY RICHARDSON had a policy of
       Under information and belief, Defendant KiM
                                                                                               injury
                                               ile Insurance Company that provided bodily
insurance with State Farm Mutual Automob
                                                  red motorist coverage for the subject Vehicle,
liability coverage and/ or uninsured' underinsu
                                                policy will provide coverage for SEANESEE
which pursuant to the terms of the insurance

RICHARDSON's injuries.



                                                            BERLY RICHARDSON had a policy of
        Under information and belief, Defendant KIM
                                                      Doe Insurance Company that provided bodily
homeowners and/ or rental insurance with John
                                                 ent,   which pursuant to the terms of the insurance
 injury liability coverage for the subject incid
                                                  RICHARDSON's injuries.
 policy will provide coverage for SEANESEE



         WHERE FORE, Plaintiff SEANESEE
                                                   RICHARDSON' demands judgment against

                                                      gh her insurer State Farm Mutual Automobile
 Defendant KIMBERLY RICHARDSON, throu
                                                                                                          al
                                                   tory damages suffered up to the State Farm Mutu
 Insurance Company, for actual and compensa
                                                                                                     costs of
                                                  , together with interest, if applicable, for all
  Automobile insurance Company policy limit
                                                    f as this Honorable Court and/ or jury may deem
  this action, and for any other such further relie

  just and proper.

                               DAMAGES AS TO ALL DEFENDANTS



                                                            the complaint are incorporated herein and re-
           All preceding statements and allegations of

   alleged as if expressly set forth herein.


                                                                                   ARDSON or State Farm
                                            niaking a claim against KIMBEItLY RICH
    Plaintiff WILLIAM RICHARDSON is not
   Mutual Automobile insurance Company.

                                                 Page 12 of 16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 13 of 16




                                               48.

                                                               's bodily injuries directly and/ or
      Because of Plaintiff SEANESEE RICHARDSON

                                                 tiff SEANESE.E RICHARDSON                   is entitled to
proximately caused by Defendants' conduct, Plain
                                                       ing legal damages:
reasonable and proper compensation for the follow


               Past and future medical expenses and charges;

               Past and future physical pain and mental anguish;

               Past and future physical impairment and disability;

               Past and future disfigurement; and
                                                                        earn jog capacity.
               Past lost wages and future lost wages and future lost


                                                 49.

                                                                's bodily injuries directly and/ or
        Because of Plaintiff SEANESEE RICHARDSON
                                                          Plaintiff WILLIAM RICHARDSON is
 proximately caused by FCA Defendants' conduct.
                                                           the following legal damages:
 entitled to reasonable and proper compensation for

        A. Past medical expenses and charges.

                                                    50.

                                                                      ges to be awarded by the jury in. an
         WHEREFORE, Plaintiffs seek actual and punitive dama

                                                       this Court.
 amount in excess of the minimal juridical limits of
                                                                               ANTS
                       PUNITIVE DAMAGES AS TO FCA DEFEND

                                                     51.

                                                                     laint are incorporated herein and re-
         All preceding statements and allegations of the comp

  alleged as if expressly set forth herein.
                                                     52.

                                                                     red by Plaintiffs and proximately
          In addition to the general and special damages .suffe
                                                              ons, as it concerns the defective operations
   caused by the FCA Defendants bad actions and inacti

                                              Page 13 of 16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 14 of 16




                                                                                   and set forth in this
and use of the Vehicle on December 12, 2016, and as previously alleged
                                                                              s, willful, negligent and
Complaint, Plaintiffs also, as a further result of Defendants' reckles
                                                                              in accordance with the law
grossly negligent conduct, are entitled to recover punitive damages

and evidence in this case in an amount to be determined at trial.



                                                                                      of such a character as
        More specifically, the actions and inactions of FCA Defendants were
                                                                              caused serious and substantial
to constitute a pattern of wilthil, wanton and reckless misconduct and
                                                                                    from the incident at
harm to the Plaintiffs, resulting in significant and ongoing damages arising

issue herein.



                                                                                      flagrant disregard for
         Furthermore, FCA Defendants have acted with such a conscious and
                                                                          in willful, wanton and reckless
 the rights and safety of Plaintiffs, and/ or have deliberately engaged
                                                                              to punitive and exemplary
 disregard for the life and safety of the Plaintiffs so as to entitle. them
                                                                               being repeated.
 damages in an amount sufficient to keep such wrongful conduct from



                                                                                       because the actions of
         Plaintiff is entitled to recover punitive damages from Defendants
                                                                               misconduct, malice, fraud,
 Defendants and their agents and employees showed willful
                                                                                the presumption of conscious
 wantonness, oppression, or an entire want of care which would raise
                                                                              recover punitive damages from
 indifference to consequences. Accordingly, Plaintiff is entitled to
                                                                                  nce of an impartial jury.
  Defendants in an amount to be determined by the enlightened conscie



                                                                                            nt for punitive and
          WEUREFORE, FCA Defendants are liable, and Plaintiff demand judgme
                                                                                    of this action, and for any
  exemplary damages, together with interest, if applicable, for all costs
                                                                               deem just and proper.
  other such further relief as this Honorable Court and! or jury may

                                                  Page 14 of 16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 15 of 16




                     ATTORNEYS' FEES AS TO FCA DEFENDANTS

                                                 57.

                                                                     were and are stubbornly litigious,
       FCA Defendants' actions evidence a species of bad faith,
                                                                d to recover his necessary expenses of
and have caused Plaintiff undue expense. Plaintiff is entitle
                                                          fees and expenses required by this action,
litigation, including an award of reasonable attorneys'
                                                     applicable statutory or comm       on law basis.
pursuant to O.C.G.A. § 13-6-11, as well as any other

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray as follows:
                                                                     such sums as actual and other
        For a trial by jury and judgment against Defendants for
                                                                       permanent impairment, in an
        compensatory damages, including pain and suffering and
                                                                    um jurisdictional limit of this
        amount as a jury may determine in excess of the minim

        Honorable Court;
                                                                       dants in an amount as a' ury
         For exemplary and punitive damages against FCA Defen

         may determine to halt such conduct;

         For costs of this suit, including attorney fees; and
                                                                     entitled and as this Honorable
         For such other and further relief to which they may be

         Court may deem just and proper.

                                 REQUEST FOR TRIAL BY JURY

                                                                  iffs demand a trial by jury as to all
          Pursuant to the rules of this 1,16norable Court, Plaint
                                                                more detail in this Complaint.
  issues triable by the jury, as enumerated and set forth in,

          This 1l." day of December, 2018.




                                      [signatures on following page

                                               Page 15of16
 Case 7:19-cv-00015-HL Document 1-1 Filed 01/22/19 Page 16 of 16




                                     Respectfully submitted,


                                     PIASTA NEWBERN WALKER, LLC

                                     is! Christopher B. Newbern
                                     Christopher B. Newbern
                                      Georgia Bar No. 314463
3301 Windy Ridge Pkwy
Suite 110
Atlanta, Georgia 30339
(404) 996-1296
   1      p'av corn


                                      DIDRIKSEN, SAUCIER, WOODS &
                                      PICH.ON LAW FIRM

                                        Carl A. Woods. ill.
                                      IS/
                                      Caleb H. Didriksen, LU
                                      Louisiana Bar No. 1334
                                      (To he admitted Pro Hac Vice)
                                      Carl A. "Trey" Woods, Eli
                                      Louisiana Bar No. 33674
                                      (To he admitted Pro Hoc Vice
3114 Canal Street
New Orleans, LA 70119
(504) 586-1600

Luc 'il




                              Page 16of 16
